Title: To Thomas Jefferson from Peter B. Read, 12 June 1822
From: Read, Peter B.
To: Jefferson, Thomas

SirJune 12th 1822You will please to send down your waggon or ox. cart for the purpose of moveing down, to shadwell. about halfe dozen, peices of this sawd, timber for, the posts of the Mill boalting chest, which will be all that, I shall want like wise,  the grind stone, as we shall want to grind every day & the Cooper dont grind but once a week tharfer they can easily come Down to do it—I cant think of crossing the river to eat or, sleep you will—tharfer be so good, as to send, down with the waggon a straw bed, as I prefer it to feather one, & I will lodge in the counting room of the mill—& informe me by the bearer, how I am to board, at shadwell the sooner the waggon or cart comes the better, as I want to get all arrangements made. my benchs &Ce fixd this evening ready to comence sunrise in the morningP. B. Read